United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Maywood, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-149
Issued: August 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2010 appellant filed a timely appeal from the October 14, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
recurrence claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning
December 12, 2009 causally related to her July 9, 2009 employment injury.
FACTUAL HISTORY
On July 9, 2009 appellant, a 46-year-old city letter carrier, sustained an injury in the
performance of duty when a dog got out of its fence, causing her to back up and trip on a curb.
She stopped work that day. OWCP accepted her claim for cervical strain, lumbar strain,
1

5 U.S.C. § 8101 et seq.

concussion, left hand laceration, left shoulder strain, right wrist sprain and face laceration.
Appellant returned to full duty with no restrictions effective November 13, 2009.
Appellant filed a claim for compensation beginning December 12, 2009.
Her
chiropractor, Dr. Solomon Liburd, saw her on December 18 and 21, 2009 and reported that she
was “unable to work at this time because due to back injury and she has been on bed rest since
December 12, 2009.” He stated that appellant was diagnosed with lumbar intersegmental
dysfunction.
In a decision dated March 25, 2010, OWCP denied appellant’s claim for compensation
beginning December 12, 2009. It found that Dr. Liburd was not a “physician” as defined by
FECA and that the medical evidence failed to establish that she was totally disabled for work
beginning December 12, 2009. OWCP also terminated appellant’s medical treatment.
On April 5, 2010 Dr. Jacob Salomon, a surgeon, indicated on a form report that appellant
was totally incapacitated since December 12, 2009. In a narrative report also dated April 5,
2010, he related that she fell at work on July 9, 2009. Dr. Salomon described appellant’s
treatment, current complaints and findings on examination. He felt that her pain was currently so
significant that she was unable to walk or lift any mailbag. Dr. Salomon continued appellant off
work.
On April 14, 2010 Dr. Salomon addressed OWCP’s March 25, 2010 decision denying
appellant’s recurrence claim. After noting her injury, he stated: “The problem is afterwards as
[appellant] was seeing by a chiropractor and I did not obtain any relief of her symptoms.”
Dr. Salomon indicated that appellant came to his office on February 12, 2010 complaining of
continued pain in all the named areas “therefore I believe the recurrence that you are talking
about.” He indicated that the chiropractor did not properly treat her injuries.
On April 15, 2010 appellant filed a recurrence of disability claim. She explained that she
never fully healed from the original injury and that her chiropractor did not relieve her
symptoms, which were getting worse. On July 28, 2010 appellant requested reconsideration of
OWCP’s March 25, 2010 decision.
In an undated report, Dr. Salomon stated that appellant was being treated for work-related
injuries to her left shoulder and to her cervical and lower back. He urged that acceptance of her
be accelerated because she was in significant pain and discomfort requiring steroid injections and
epidural pain relief. Dr. Salomon stated that appellant required treatment in order to get back to
full duty.
In a decision dated October 14, 2010, OWCP reviewed the merits of appellant’s case and
modified its March 25, 2010 decision in part. If found that the medical evidence was insufficient
to establish whether or how the claimed recurrence of disability on December 12, 2009 was
related to the accepted July 9, 2009 work injury. OWCP authorized medical treatment for the
accepted work-related conditions.

2

LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.2 “Disability” means the incapacity, because of an
employment injury, to earn the wages the employee was receiving at the time of injury. It may
be partial or total.3
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.5
Section 8101(2) of FECA6 provides that the term “physician,” as used therein, “includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulation by the Secretary.” Without diagnosing a subluxation from
x-ray, a chiropractor is not a “physician” under FECA and his opinion on causal relationship
does not constitute competent medical evidence.7
ANALYSIS
On July 9, 2009 appellant sustained various soft-tissue injuries, lacerations and a
concussion in the performance of duty. About four months later, on November 13, 2009, she
returned to full duty. Appellant then stopped work on December 12, 2009 and claimed
compensation for wage loss. She therefore has the burden of proof to establish that she sustained
a recurrence of disability beginning December 12, 2009 causally related to her July 9, 2009
employment injury.
As part of this burden, appellant must submit a medical report from a physician who
concludes that she was totally disabled for work beginning December 12, 2009 as a result of the
accepted employment injury and who supports that conclusion with sound medical reasoning.
Dr. Liburd, the chiropractor, is not a “physician” within the meaning of FECA, as it appears he did
2

Id. at § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Id. at § 10.5(x).

5

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

6

5 U.S.C. § 8101(2).

7

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

3

not diagnose a subluxation from x-ray.8 He is not competent therefore to address the issue raised
by appellant’s recurrence claim.
Dr. Salomon, the surgeon however is a physician within the meaning of FECA. In his
April 5, 2010 reports, he indicated that appellant was totally incapacitated since
December 12, 2009; but he did not explain why she became totally incapacitated for work on that
date after returning to full duty one month earlier.
Dr. Salomon offered some explanation on April 14, 2010. He stated that appellant
obtained no relief of her symptoms from Dr. Liburd. Moreover, Dr. Salomon indicated that
Dr. Liburd did not properly treat her work injuries. He offered no medical basis for this
assertion. Dr. Salomon did not explain how improper treatment was consistent with appellant’s
return to full duty on November 13, 2009. If Dr. Liburd’s mistreatment of appellant caused her
to become totally disabled for work beginning December 12, 2009, Dr. Salomon did not
elaborate. If the accepted sprains and strains, lacerations or concussion worsened after
November 13, 2009 such that appellant would become totally incapacitated by December 12,
2009, Dr. Salomon did not explain how those conditions worsened or what clinical findings
confirmed the disability claimed. To discharge appellant’s burden of proof, Dr. Salomon must
support his conclusion with sound medical reasoning. Medical conclusions unsupported by
rationale are of little probative value.9
For this reason, the Board finds that appellant has not met her burden of proof. The
Board will affirm OWCP’s October 14, 2010 decision denying her recurrence claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability beginning December 12, 2009 causally related to her July 9,
2009 employment injury.

8

OWCP did not accept that appellant suffered a subluxation as a result of the July 9, 2009 incident at work.

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

ORDER
IT IS HEREBY ORDERED THAT the October 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

